. Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant entered into the employment of the State of Illinois as custodian of Blackhawk State Park .and that as such custodian he was to receive from the State a salary of $100.00 per month, and that as a further consideration he was to be furnished with living quarters on said park for himself and family, and that until such time his living quarters could be furnished on said park, he was to receive in addition to his salary of $100.00 per month, the reasonable rental of living quarters for himself and family elsewhere; that there is now being repaired by the State for the living quarters of claimant and his family and such residence can and will not be completed and ready for occupancy until after the 8th day of April, 1929. It appears that the fair rental value of a suitable residence would be Forty ($40.00) Dollars per month, making a total claim of Five Hundred and Sixty ($560.00) Dollars. It further appears that H. H. Cleveland, Director of Public Works and Buildings of the State of Illinois, approved the claim as submitted. In view of the foregoing this court recommends that claimant be allowed the sum of $560.00.